DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, and 8-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 has been amended to recite that both the service brake module and the emergency brake module generate pressure signals “at least in part” on the demand and the weight of the vehicle.  The original disclosure appears to only support at least one demand signal and weight, whereas the newly recited “at least in part” language appears to contemplate additional inputs.  The new language therefore constitutes new matter.  New claim 20 recites similar.

Claim 1 has been amended to recite “the emergency brake module configured to compare a first priority of the service braking pressure signal with a second priority value of the intermediate braking pressure signal to determine a priority ranking between the first priority value of the service braking pressure signal and the second priority value of the intermediate braking pressure signal, the emergency brake module configured to generate a braking pressure control signal based on the priority ranking between the service braking pressure signal and the intermediate braking pressure signal”.  The original disclosure appears only to support the selection of the highest of two or three inputs.  The ranking/priority features are not supported by the original disclosure and constitute new matter.  Each of new claims 20 and 22 recite similar.  Claims 16 and 21 further include a “second priority ranking” which is further unsupported.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 has been amended to recite that both the service brake module and the emergency brake module generate pressure signals “at least in part” on the demand and the weight of the vehicle.   No other inputs appear to be suggested by the original disclosure.  It is not clear what else is encompassed by “at least in part”.  Claim 20 recites similar.
	 Claim 19 recites “the pneumatic braking torque”.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauder et al (US# 20180354479) in view of Bueler et al (US# 4145091).
Mauder et al disclose a system including; a service brake module 1 comprising a first electronic architecture configured to generate a braking pressure value; and an emergency brake module 5-6 that is separate and independent from the service brake module, the emergency brake module comprising a second electronic architecture that is different than the first electronic architecture (the modules have different form and can therefore be considered as designed in accordance with different design requirements.  Also note module 5/6 receives additional inputs from 17 and 20), the emergency brake module 5-6 configured to generate an intermediate braking pressure signal Cv2 based at least in part on a first emergency braking demand signal 11 [0019], the emergency brake module being communicatively coupled with the service brake module, wherein the emergency brake module is configured to receive a second emergency braking demand signal Cv3, and generate an emergency braking signal based at least in part on the second emergency braking demand signal, wherein the service brake module is configured to generate a service braking pressure signal Cv1 based at least in part on a service braking signal 10/12/14, the service brake module configured to communicate the service braking signal with the emergency brake module, wherein the emergency brake module is configured to compare the service braking pressure signal Cv1, the intermediate braking pressure signal Cv2, and the emergency braking demand signal Cv3 to determine a priority ranking between the service braking pressure signal, the intermediate braking pressure signal, and the emergency braking demand signal ([0022] discloses that the higher pressure is selected in the same manner as the disclosed invention, which could be considered provided the higher pressure with a higher priority), the emergency brake module configured to generate a braking pressure control signal based on the priority ranking between the service braking pressure signal, the intermediate braking pressure signal, and the emergency braking demand signal, and wherein the emergency brake module configured to control an actuator 5 of the vehicle based on the braking pressure control signal. Mauder et al lack the disclosure of the actuator 5 being electro-pneumatic.  Bueler et al teach integrating in electro-pneumatic control into a similar actuator which provides anti-slip function in a compact form.  Figure 4.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide electric control to the actuator of Mauder et al, as taught by Bueler et al, to provide effective anti-slip control without undue delay.  Col 17-29.

Claims 1-5, 8-9, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauder et al (US# 20180354479) in view of Bueler et al (US# 4145091) and WO 2016/075642.
Mauder et al disclose a system including; an emergency brake module 5-6 and a service brake module 1, each module including an electronic architecture configured to generate a braking pressure value Cv1/Cv2, each electronic architecture being independent and segregated from each other [0006];  the service brake module configured to receive at least one deceleration/service braking demand signal 10/12/14 and to generate a service braking pressure signal Cv1 based at least in part  on the at least one deceleration/service braking demand signal and a weight of the vehicle; the emergency brake module being communicatively coupled with the service brake module through a communication channel (connection between output A1 and input E1), the emergency brake module 5-6 configured to receive the service braking pressure signal Cv1 from the service brake module 1;  the emergency brake module being configured to receive at least one signal 11 indicative of an emergency braking demand [0019], the emergency brake module configured to generate an intermediate braking pressure signal Cv2 based at least in part on the at least one signal indicative of the emergency braking demand 11, indicative of an emergency braking; the emergency brake module 5-6 configured to compare a first priority of the service braking pressure signal with a second priority value of the intermediate braking pressure signal to determine a priority ranking between the first priority value of the service braking pressure signal and the second priority value of the intermediate braking pressure signal ([0022] discloses that the higher pressure is selected in the same manner as the disclosed invention, which could be considered provided the higher pressure with a higher priority), the emergency brake module configured to generate a braking pressure control signal based on the priority ranking between the service braking pressure signal and the intermediate braking pressure signal, the emergency brake module configured to generate a braking pressure control signal based on the priority ranking between the service braking pressure signal and the intermediate braking pressure signal indicative of an emergency braking [0022], and to convert said braking pressure control signal into a braking pressure by controlling an actuator 5.  Mauder et al lack the disclosure of the actuator 5 being electro-pneumatic.  Bueler et al teach integrating in electro-pneumatic control into a similar actuator which provides anti-slip function in a compact form.  Figure 4.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide electric control to the actuator of Mauder et al, as taught by Bueler et al, to provide effective anti-slip control without undue delay.  Col 17-29.   Mauder et al further lacks the disclosure of the signals being based on weight.  WO 2016/075642 discloses a similar brake and further teach regulate based on weight.  Page 2, last paragraph.   It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to regulate braking of the modules of Mauder et al based on detected weight, as taught by WO ‘642, to maximize emergency braking action, thereby increasing safety.  
 	Regarding claim 2, the at least one signal indicative of an emergency braking demand 11 is a signal indicating control pressure of a braking system of the railway vehicle, of which at least one extreme value is indicative of an emergency braking condition.   [0019]
 	Regarding claim 3, the emergency braking demand is a first emergency braking demand 11, wherein the emergency brake module 5-6 is configured to receive a second emergency braking demand Cv3 from an electric emergency loop [0019], the emergency brake module configured to generate an emergency braking signal based at least in part on the second emergency braking demand.

	Regarding claims 4-5, the modules have different form and can therefore be considered as designed in accordance with different design requirements.  Also note module 5/6 receives additional inputs from 17 and 20
Regarding claim 8, the service brake module 1 is realized within other control systems (the control system of the figure) on board the railway vehicle. 
 	Regarding claim 9, the emergency brake module is connected to a torque sensor means of electrodynamic braking torque.   [0021]
Regarding claim 10, Mauder et al, as modified, disclose all the limitations of the instant claims with exception to the emergency brake module and the torque sensing means being designed in accordance with the same design requirements.  WO 2016/075642 discloses a similar brake and further teach designing according to design requirements SIL 3 or higher.  Page 1, last paragraph, page 2, second paragraph.   It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to design the module or sensor of Mauder et al to SIL 3, as taught by WO ‘642, to ensure safety to the braking system.  
Regarding claim 12, the emergency brake module corrects a braking pressure according to adhesion available in function of the railway vehicle speed 13 [0020].
Regarding claim 19, the electrodynamic braking torque and the pneumatic braking torque are configured to control braking of the vehicle.   Reference claim 10.
Regarding claim 20, Mauder et al disclose a method including;  generating an intermediate braking pressure signal Cv2 based on an emergency braking demand 11; generating a service braking pressure signal Cv1 based at least in part on a service braking signal 10/12/14; comparing the intermediate braking pressure signal with the service braking pressure signal to determine a priority ranking between the intermediate braking pressure signal and the service braking pressure signal ([0022] discloses that the higher pressure is selected in the same manner as the disclosed invention, which could be considered provided the higher pressure with a higher priority); generating a braking pressure control signal based on the priority ranking between the service braking pressure signal and the intermediate braking pressure signal; and converting the braking pressure control signal to a braking pressure by controlling an actuator 5 of the vehicle.   Mauder et al lack the disclosure of the actuator 5 being electro-pneumatic.  Bueler et al teach integrating in electro-pneumatic control into a similar actuator which provides anti-slip function in a compact form.  Figure 4.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide electric control to the actuator of Mauder et al, as taught by Bueler et al, to provide effective anti-slip control without undue delay.  Col 17-29.   Mauder et al further lacks the disclosure of the signals being based on weight.  WO 2016/075642 discloses a similar brake and further teach regulate based on weight.  Page 2, last paragraph.   It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to regulate braking of the modules of Mauder et al based on detected weight, as taught by WO ‘642, to maximize emergency braking action, thereby increasing safety.  
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauder et al (US# 20180354479), Bueler et al (US# 4145091) and WO 2016/075642 as applied to claim 1 above, and further in view of Maskery (US# 3970348).
	Mauder et al, as modified, disclose all the limitations of the instant claims with exception to the emergency brake module generates a braking torque by demanding electrodynamic braking torque, monitoring continuously the electrodynamic braking torque by means of said torque sensor and compensates for a possible lack of torque through production of pneumatic braking torque.   Maskery discloses a similar brake and further teaches monitoring an electrodynamic brake and compensating with a pneumatic brake (col. 2, lines 33-50).  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to configure the emergency module of Mauder et al to blend braking with the torque of electrodynamic brake, as taught by Maskery to ensure sufficient braking while maximizing efficiency.
	

Response to Arguments
Applicant's arguments filed 1/17/2022 have been fully considered but they are not persuasive.
Regarding Mauder, Applicant argues that device 6 and converter 5 as separate and independent from each other.  It is not clear why this would preclude the two devices from being considered a “module” as broadly recited.  It is further maintained that it is not necessary for the monitor device to be integrated with the pressure converter as argued by Applicant.  Applicant’s arguments appear to rely on an overly narrow interpretation of “module”.
Regarding WO 2016/075642, Applicant argues that the word “weight” does not appear anywhere in the specification.  This argument is not clear as the reference (provided by Applicant in the IDS of 1/03/2020) uses the word twice, including once in the relied upon paragraph.  See below.


    PNG
    media_image1.png
    699
    753
    media_image1.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK